                        TN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

R. ALEXANDER ACOSTA,                           )
                                               )
                       Plaintiff,              )
                                               )
V.                                             )   Civil Action No. 1: l 8-cv-00549 (LMB/IDD)
                                               )
AT HOME PERSONAL CARE                          )
SERV., LLC, et al.,                            )
                                               )
                       Defendants.             )
______________                                 )

                                               ORDER

       This matter is before the Court on Plaintiffs Motion for Sanctions [0kt. No. 38]. This

matter can be resolved without oral argument, as such argument would not aid the decisional

process. This Motion was previously held in abeyance [Dkt. No. 50]. Pursuant to Defendants'

Notice of Filing [Dkt. No. 60], it is hereby

       ORDERED that Plaintiffs Motion for Sanctions [Dkt. No. 38] is GRANTED in part

and DENIED in part. Plaintiffs Motion is granted as to awarding attorney's fees for the filing

of Plaintiffs Motion for Sanctions [Dkt. No. 38]. The Motion is denied in all other respects.

       The Clerk is directed to forward copies of this Order to all counsel of record.

       ENTERED this 5th day of February 2019.



                                                       JLC'Q0-1s/
                                                      Ivan D. Davis
                                                      United States Magistrate Judge
Alexandria, Virginia
